DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
A Requirement for Election/Restriction mailed 10/4/2019 set forth a species restriction requirement related to the polymer used to form the black-color polymer composite film. Applicant elected the species of polyimide in Remarks filed 12/4/2019. In the latest claims filed 6/14/2021, Applicant has deleted the polyimide species from the amended claims. In accordance with MPEP 803.02(III)(A), the amended claims have been examined to the extent necessary to determine patentability of the Markush claims, but the prior art search has not been extended to cover all nonelected species.


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbuch (US 3,444,183) in view of Igarashi et al. (JP 58-173138) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the machine translation of JP ‘138 filed 3/12/2021.
Regarding claim 1:
Hubbuch discloses a film-forming composition comprising a polyamide and carbon particles (abstract; col 1 ln 46+). The particles include carbon black and are present in amounts of 7-45% by weight relative to the polymer (col 2 ln 3-24). The films are black (col 4 ln 51+).
Hubbuch is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (abstract). The carbon black retains its conductivity (Id.). The use of humic acid improves the dispersibility 
The following is additional machine translation of Example 1 where the examiner used optical character recognition on the original JP ‘138 document and inputted the recognized Japanese characters of the left column of the top half of page 263 into GOOGLE TRANSLATE (any errors are original to the machine translation):
(Actual example-1)
Make the humic acid charcoal of 60 mesh or less into a water turbid liquid, add sodium water brewed to it, prepare 10 tc pieces directly, add humic acid at 2 o'clock at a degree of 60 to 70 ° C, and centrifuge the insoluble matter. Then, the J: setting was adjusted to ● degree 10% (W / w) to obtain humic acid sodium humility.

Collect 2 kg of this 10% (W / w) humic acid sodium solution, add 4.8 L of water, stir and moisten, and add 1 kg of Ketchen Plack EC (“Lion Axo Conductive Car Pump Rack” and the same below. ) Is mixed, and the mixture is stirred and concentrated for 30 minutes using a resolver MDH-1 type (Inoue Seisakusho) to make a uniform dispersed hidden tank solution. Sodium K water 4.8 L is added and 150 mesh of fluid is passed through. After that, it was dried with a spray dryer (inlet hot air temperature 230 C, outlet hot air iris 90 ° C) to obtain a powdered plastic additive.

This plastic additive was added by 1, 5, 10, 20 weight to 100 parts by weight of sculpin straight pinyl chloride resin (polymerization degree 1300) to form a film at a sculpin of 180 to 200 ° C.

Here, Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (ketjen black). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Hubbuch’s teaching of 7-45% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 1.2-7.7% by weight of humic acid relative to the overall film weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Hubbuch, and further vary the relative amount of humic acid over amounts within the presently claimed range, to improve the dispersibility of the carbon black while maintaining its electrical conductivity.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claims 2 and 9:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).
Regarding claim 8:
Hubbuch discloses the films have desirable electrical conductivity, including antistatic properties, thermal conductivity as a heating element, and furthermore a color that be changed as desired (col 2 ln 3-24; col 4 ln 40+).
Hubbuch is silent with regard a patterned thermal conductivity, patterned electrical conductivity, or patterned color.
One of ordinary skill in the art, however, would be motivated to provide a heating element having a pattern of thermal and electrical conductivity to provide the film with heating where desired and no heating where it is not desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a pattern of thermal and electrical conductivity to provide heating properties where desired for such an element.
Alternatively, or in addition to the above, one of ordinary skill in the art would have recognized that color patterns can be chosen as a design choice for a given use of the film. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a color pattern to the film to provide desirable aesthetics for a given end use.
Regarding claim 17:
Hubbuch discloses electrical heating elements made from the film (col 2 ln 13+).


Response to Arguments
Applicant’s arguments with respect to the claims filed 6/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to the claims to delete “polyimide” overcome previous rejections based on Yu (CN 101798465) and Atkins (US 4,568,412).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has provided a written translation of Igarashi (JP 58-173138). The examiner notes this translation discloses a range of 100 parts of humic acid to 300-1,000 parts of pigment in addition to the disclosure of the previous machine translation (p5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787